         Case 8:17-cv-02942-PWG Document 99 Filed 07/22/20 Page 1 of 2



VIA ECF

The Honorable Paul W. Grimm
United States District Judge
United States District Court, Maryland
6500 Cherrywood Lane
Suite 465A
Greenbelt, MD 20770

Re:     CASA de Maryland, et al., v. United States Department of Homeland
        Security, et al., Case No. 8:17-cv-02942-PWG

Dear Judge Grimm:

In advance of the July 24, 2020 telephone status conference call (ECF No. 94) and pursuant to this
Court’s April 18, 2019 Order (ECF 77), Plaintiffs wish to update the Court on various matters
raised in our July 17, 2020 letter (ECF 96) that we request should be addressed on Friday.

As discussed in our July 17, 2020 letter, Plaintiffs have concerns regarding the Defendants’
compliance with the Fourth Circuit’s mandate vacating the rescission of the Deferred Action for
Childhood Arrivals (“DACA”) program, as well as the July 17, 2020 Order (ECF 97)
implementing the mandate.

1. The July 17, 2020 order specifically ordered that the “rescission of the DACA policy is
VACATED, and the policy is restored to its pre-September 5, 2017 status.” ECF 97 ¶ 2.
Defendants do not appear to have implemented this aspect of the order in at least two critical areas.

First, prior to September 5, 2017, the Defendants accepted and considered DACA applications
from individuals who previously had not applied for DACA. In conjunction with the September
5, 2017 rescission, Defendants directed that “all initial DACA requests” be rejected. As of earlier
today, the website of Defendant U.S. Citizenship and Immigration Services (USCIS) continues to
state that “USCIS is not accepting requests from individuals who have never before been granted
deferred action under DACA.” I-821D, Consideration of Deferred Action for Childhood Arrivals,
U.S. CITIZENSHIP AND IMMIGRATION SERVICES, https://www.uscis.gov/i-821d (last visited Jul. 22,
2020). Ex. A. The website indicates that it was last updated on February 14, 2020. The website
of Defendant U.S. Immigration and Customs Enforcement contains the same message. Deferred
Action for Childhood Arrivals (DACA) and Deferred Action for Parents, U.S. IMMIGRATION AND
CUSTOMS ENFORCEMENT, https://www.ice.gov/daca (last visited Jul. 22, 2020). Ex. B. In the three
years since Defendants unlawfully rescinded DACA, thousands of individuals (including many of
Plaintiffs’ members) have become eligible for DACA, but have been prevented from obtaining
DACA status by the Defendants’ arbitrary and capricious actions.

Second, prior to September 5, 2017, the Defendants accepted applications for advance parole from
DACA recipients, allowing them to seek permission to temporarily leave the United States. In
many cases, this travel was to visit family members who reside outside the country. In conjunction
with the September 5, 2017 rescission, Defendants directed that “all applications for advance
parole” be rejected.     As of earlier today, the website of Defendant U.S. Citizenship and
         Case 8:17-cv-02942-PWG Document 99 Filed 07/22/20 Page 2 of 2



Immigration Services (USCIS) continues to state that “USCIS will not accept or approve advance
parole requests from DACA recipients.” Deferred Action for Childhood Arrivals: Response to
January 2018 Preliminary Injunction, U.S. CITIZENSHIP AND IMMIGRATION SERVICES,
https://www.uscis.gov/humanitarian/deferred-action-for-childhood-arrivals-response-to-january-
2018-preliminary-injunction (last visited Jul. 22, 2020). Ex. C.

2. The July 17, 2020 order specifically ordered that the “information-sharing policies announced
on September 5, 2017 are VOID.” ECF 97 ¶ 5. Defendants do not appear to have implemented
this aspect of the order either. Indeed, Defendant USCIS’s website contains no operative
information about its use of information provided in connection with new or renewal applications
for DACA. Rather, a search for DACA-related information sharing policies reveals an archived
page bearing a warning that “[t]he information on this page is out of date.” DHS DACA FAQs,
https://www.uscis.gov/archive/frequently-asked-questions (last visited Jul. 22, 2020). Ex. D.

The July 17, 2020 Order (ECF 97) was effective immediately. As noted in our July 17 letter,
Defendants have been planning since at least March 4, 2020 on how they would implement the
Supreme Court decision. Defendants’ non-compliance with the Fourth Circuit mandate and Your
Honor’s July 17 Order should be addressed at Friday’s hearing.

Plaintiffs look forward to discussing these issues and the other matters raised in our July 17 letter.

 Respectfully submitted,

 /s/ Elizabeth J. Bower                               /s/ John A. Freedman
 Elizabeth J. Bower (pro hac vice)                    John A. Freedman (D. Md. 20276)
 Kevin B. Clark (D. Md. 04771)                        Ronald A Schechter (pro hac vice)
 Willkie Farr & Gallagher LLP                         Nancy L. Perkins (pro hac vice)
 1875 K Street, N.W.                                  Emily Dillingham (pro hac vice)
 Washington, DC 20006                                 Arnold & Porter Kaye Scholer LLP
 Tel: (202) 303-1000                                  601 Massachusetts Ave., N.W.
 ebower@willkie.com                                   Washington, DC 20001-3743
                                                      Tel: (202) 942-5000
                                                      John.Freedman@arnoldporter.com
 Dennis A. Corkery (D. Md. 19076)
 Washington Lawyers’ Committee for Civil
 Rights and Urban Affairs
 700 14th Street NW, Suite 400
 Washington, DC 20005
 Tel: (202) 319-1000
 Dennis_Corkery@washlaw.org


                                       Counsel for Plaintiffs



cc:    Counsel of Record via ECF


                                                  2
